

117 HR 3553 IH: Taxpayers and Savers Protection Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3553IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Waltz (for himself, Ms. Houlahan, Mr. Joyce of Pennsylvania, Mr. Diaz-Balart, Mr. Gallagher, Mr. Weber of Texas, Mr. Gooden of Texas, Ms. Stefanik, Mr. Posey, Mr. Higgins of Louisiana, Mrs. McClain, Mr. Roy, Mr. Gohmert, Mr. Dunn, Mrs. Hinson, Mr. Womack, Ms. Cheney, Mr. Gaetz, Mr. Mast, and Mr. Bishop of North Carolina) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to provide that sums in the Thrift Savings Fund may not be invested in securities that are listed on certain foreign exchanges, and for other purposes.1.Short titleThis Act may be cited as the Taxpayers and Savers Protection Act or the TSP Act.2.Investment of thrift savings fundSection 8438 of title 5, United States Code, is amended by adding at the end the following:(i)(1)In this subsection—(A)the term PCAOB means the Public Company Accounting Oversight Board; and(B)the term registered public accounting firm has the meaning given the term in section 2(a) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(a)).(2)Notwithstanding any other provision of this section, no sums in the Thrift Savings Fund may be invested in any security that is listed on an exchange in a jurisdiction in which the PCAOB is prevented from conducting a complete inspection or investigation of a registered public accounting firm under section 104 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7214) because of a position taken by an authority in that jurisdiction, as determined by the PCAOB.(3)The Board shall consult with the Securities and Exchange Commission on a biennial basis in order to ensure compliance with paragraph (2)..